IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0094
                            Filed September 11, 2019


GARY DICKEY JR.,
    Plaintiff-Appellant,

vs.

IOWA ETHICS AND CAMPAIGN DISCLOSURE BOARD,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeanie K. Vaudt, Judge.



      Gary Dickey Jr. appeals from the dismissal of his petition for judicial review.

AFFIRMED.




      Gary Dickey of Dickey & Campbell Law Firm, PLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and David M. Ranscht, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Mullins and Bower, JJ.
                                                2


BOWER, Judge.

         Gary Dickey Jr. appeals from the dismissal of his petition for judicial review

by which he sought to challenge a decision of the Iowa Ethics and Campaign

Disclosure Board. Because we agree with the district court that Dickey has not

demonstrated “a specific and injurious effect” such that he may obtain judicial

review of the Board’s ruling under Iowa Code section 17A.19(1), we affirm.

         On December 30, 2017, Governor Kim Reynolds, her husband, and two of

the Reynolds’s adult children traveled to Memphis, Tennessee, on a plane

provided by David North. While in Memphis, Governor Reynolds engaged in

activities related to her election campaign and attended the Liberty Bowl, a college

football game. In its January 19, 2018 disclosure report, Governor Reynolds’s

campaign committee—Kim Reynolds for Iowa—reported receiving an in-kind

contribution in the form of a flight from North in the amount of $2880..

         Dickey filed a complaint with the Board alleging the Reynolds campaign

underreported the fair market value of the flight. The Board met on September 20

to discuss this issue.        The Board ultimately dismissed Dickey’s complaint,

concluding that it was not “legally sufficient” because it did not provide facts that

would establish a violation of a provision of Iowa Code chapter 68A or 68B, Iowa

Code section 8.7,1 or administrative rules adopted by the Board. A copy of the

Board’s order dismissing Dickey’s complaint was mailed to Dickey on

September 24, 2018.




1
    All references are to the 2017 Iowa Code.
                                         3


       On October 9, Dickey filed a petition for judicial review, asserting the

Reynolds campaign undervalued the in-kind contribution from North and alleging

it was wrong for the Board to dismiss his complaint. Dickey asked the district court

to “reverse the Board’s order, award a judgment with costs assessed to the Board,

and remand with instructions to process the complaint in accord with the

requirements of Iowa Code section 68B.32B.”

       The Board responded by filing a pre-answer motion to dismiss, alleging

Dickey lacks standing to seek judicial review of the Board’s decision to dismiss his

complaint. Dickey filed a resistance to the motion to dismiss and a declaration. In

the declaration, Dickey declares he has served as counsel to numerous candidate

committees and is currently the treasurer for a Des Moines city council member;

he regularly reviews campaign disclosure reports filed with the Board both in his

personal and professional capacities; and campaign disclosure reports “aid in [his]

evaluation of candidates for public office.” He further states he “find[s] access to

accurate campaign finance information necessary for [him] to evaluate the

gubernatorial candidates and track whether a candidate’s most generous donors

receive special favors in return.”

       The district court granted the motion to dismiss, concluding Dickey was not

a person “aggrieved or adversely affected” by the Board’s final action, as required

by Iowa Code section 17A.19(1). Dickey appeals.

       Iowa Code chapter 68B contains no provision expressly authorizing

complainants to seek judicial review if their complaint is dismissed by the Board.

Cf. Fed. Election Comm’n v. Akins, 524 U.S. 11, 19 (1998) (noting Federal Election

Campaign Act allows “‘[a]ny party aggrieved by an order of the Commission
                                           4


dismissing a complaint filed by such party . . . [to] file a petition’ in district court

seeking review of that dismissal” (quoting 2 U.S.C. § 437g(a)(8)(A))). Instead,

Iowa Code chapter 68B allows judicial review only in accordance with chapter 17A.

Iowa Code § 68B.33 (“Judicial review of the actions of the board may be sought in

accordance with chapter 17A.”).

       “Judicial review is available to ‘[a] person or party who has exhausted all

adequate administrative remedies and who is aggrieved or adversely affected by

any final agency action.’” Iowans for Tax Relief v. Campaign Fin. Disclosure

Comm’n, 331 N.W.2d 862, 863 (Iowa 1983) (quoting Iowa Code § 17A.19(1).

               To show aggrievement entitling one to judicial review, a party
       must demonstrate “(1) a specific personal and legal interest in the
       subject matter of the agency decision and (2) a specific and injurious
       effect on this interest by the decision.” The party only needs to show
       some injury to an interest which is distinguishable from that of the
       general public.

Richards v. Iowa Dep’t of Revenue & Fin., 454 N.W.2d 573, 575 (Iowa 1990)

(citations omitted).

       The second requirement—the plaintiff must be injuriously affected—
       means the plaintiff must be “injured in fact.” United States v.
       Students Challenging Regulatory Agency Procedures, 412 U.S. 669,
       689 n.14 (1973) (stating “injury in fact” reflects the requirement under
       the administrative procedure act that the person be “adversely
       affected,” and “it serves to distinguish a person with a direct stake in
       the outcome of a litigation—even though small—from a person with
       a mere interest in the problem”). This requirement recognizes the
       need for the litigant to show some “specific and perceptible harm”
       from the challenged action, distinguished from those citizens who are
       outside the subject of the action but claim to be affected.

Godfrey v. State, 752 N.W.2d 413, 419 (Iowa 2008).

       Here, after discussing the pertinent considerations, the district court

concluded Dickey had established a “specific and legal interest” in the subject
                                           5


matter of the Board’s decision—“Dickey’s status as a user of campaign disclosure

reports creates a sufficiently distinct personal interest in the matter presented here

that is different from the public in general.”

       The district court, however, concluded Dickey had failed to establish he had

suffered an “injury in fact”:

       The committee has reported the in-kind contribution and its
       estimated value. Mr. Dickey has access to that reported value and
       is free to disagree with that reported value. He has not suffered the
       kind of injury the United States Supreme Court (the Supreme Court)
       recognized in Federal Election Commission v. Akins, 524 U.S. 11,
       24–25 (1998) [(concluding respondents’ inability to obtain
       information constituted an “injury in fact”)].
               ....
       . . . The Reynolds campaign has disclosed the nature of the in-kind
       contribution, the value of the contribution and the name of the
       contributor.      Under the record presented, neither [Iowa
       Administrative Code rule 351-]4.47(4)[2] nor subrule 4.47(1)[3] is
       outcome determinative. Mr. Dickey has not been deprived of any
       information. He simply disagrees with the reported valuation. The
       quotes he obtained demonstrate that he can independently evaluate
       the reported value.




2
  Iowa Administrative Code rule 351-4.47(4)—on which the Board relied—provides, in
part:
                 Use of airplanes and other means of transportation.
                 (a) Air travel. A candidate, candidate’s agent, or person traveling
        on behalf of a candidate who uses noncommercial air transportation made
        available by a corporate entity shall, in advance, reimburse the corporate
        entity as follows:
                 (1) Where the destination is served by regularly scheduled
        commercial service, the coach class airfare (without discounts).
                 (2) Where the destination is not served by a regularly scheduled
        commercial service, the usual charter rate.
3
  Rule 351.4.47(1)—on which Dickey relied—provides:
                 Purchase or rental of office facility. A candidate’s committee or any
        other committee that expressly advocates the election or defeat of a
        candidate may purchase or rent property belonging to a corporate entity,
        so long as the purchase or rental is at fair market value. For the purpose
        of this subrule, “fair market value” means the amount that a member of the
        general public would expect to pay to purchase or rent a similar property
        within the community in which the property is located.
                                        6


       In Maine—a jurisdiction with a similar administrative statutory review

provision—the supreme court concluded the person requesting judicial review of a

campaign commission’s actions lacked standing under the Maine Administrative

Procedure Act (MAPA). Lindemann v. Comm’n on Governmental Ethics & Election

Practices, 961 A.2d 538, 543 (Me. 2008) (“Because the Commission did not fail or

refuse to act and Lindemann is not ‘aggrieved’ by the Commission’s decision, we

conclude that MAPA does not confer standing on Lindemann to appeal from the

Commission’s decision.”); id. at 545 (“While there is an express provision in MAPA

allowing for the judicial review of agency decisions, MAPA limits standing to

petition for judicial review to those who are ‘aggrieved.’ As we have explained,

Lindemann is not aggrieved, and thus has no right of judicial review under

MAPA.”).

       We agree with the district court Dickey has not demonstrated “a specific and

injurious effect” such that he may obtain judicial review of the Board’s ruling. We

therefore affirm. See Mike Brooks, Inc. v. House, 843 N.W.2d 885, 888–89 (Iowa

2014) (“The district court acts in an appellate capacity when reviewing the

[agency’s] decisions to correct errors of law. ‘On appeal, we apply the standards

of chapter 17A to determine whether we reach the same conclusions as the district

court. If we reach the same conclusions, we affirm; otherwise we may reverse.’”

(citations omitted)).

       AFFIRMED.